Order filed November 17, 2014




                                       In The

                                 Court of Appeals
                                      For The

                             First District of Texas
                                    ___________

                               NO. 01-14-00200-CR
                                    ____________

                       MAX EDWARD WEBB, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 248th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1399396

                                      ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of Exhibit 1 (video).
      The exhibit clerk of the 248th District Court is directed to deliver to the
Clerk of this court the original of Exhibit 1 (video), on or before November 26,
2014. The Clerk of this court is directed to receive, maintain, and keep safe this
original exhibit; to deliver it to the justices of this court for their inspection; and,
upon completion of inspection, to return the original of Exhibit 1 (Video), to the
clerk of the 248th District Court.



                                               PER CURIAM




                                           2